Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/10 has been entered.
 Response to Amendment
This action is responsive to the amendments filed 1/5/22. As directed, Claims 1-2, 5 have been amended and claim 9 cancelled. Thus claims 1-8, 10-11 are presently pending in this application.
The amendments are sufficient to overcome the 112b rejection from the previous action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that the bearing surface has an indentation providing a vent. The ring is recited as a separate element. However, claim 2 recites that the vent is provided in the ring. This appears to contradict claim 1. If they cooperate to provide the vent, or if there are multiple vents, then this should be recited.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blond (WO 2015/087012) in view of Whittenburg et al. (US Pat. 4509412, hereinafter “Whittenburg”).
Regarding claim 1, Blond discloses a steamer accessory [1, Figs. 1-4] for steam-heating or steam-cooking food [abstract] contained in a container carrying the steamer accessory [30, Fig. 4], the steamer accessory comprising: 
a steam generator [see boxed area in Annotated Fig. 1 below, where the steam generator is defined as the interior of the device indicated, including elements 5, 7, and 4] comprising a steam production chamber [5 and 4, together, with connecting water lines 11-12] connected to at least one steam distribution outlet [outlets 14 in Fig. 3 of element 7] provided in a lower part of the steam generator [as indicated in the below fig. 1], 

    PNG
    media_image1.png
    517
    553
    media_image1.png
    Greyscale

a bearing surface [3] configured to rest on the container[Fig. 4 shows the bearing surface preparing to rest on the container 30], ; and 
a ring [13 in Fig. 3. Note that elsewhere in Blond this number refers to a different element] surrounding and carrying the steam generator [Fig. 3], wherein the steam generator has a lower wall in which is formed the at least one steam distribution outlet [outlets 14 are in the lower wall as defined, as shown in Fig. 3] and wherein the steam production chamber is arranged in the steam generator away from the lower wall [Fig.1 shows the steam production chamber being located away from the lower wall. The steam production chamber is inside the steam generator as defined above].  

    PNG
    media_image2.png
    373
    435
    media_image2.png
    Greyscale

Blond fails to teach the bearing surface having an indentation providing a vent. However, Whittenburg teaches, in a food steaming device [Fig. 4], a bearing surface [surface of cover 60, Annotated Fig. 4 below] having an indentation [Annotated Fig. 4] providing a vent [98] capable of bringing an inside of the container into communication with an outside of the container and outside of the steamer accessory [Col. 4, lines 10-14].

    PNG
    media_image3.png
    432
    620
    media_image3.png
    Greyscale

The advantage of the indentation/vent is that this allows pressure to be relieved so the cooking area is remained near atmospheric pressure [see Whittenburg Col. 4 lines 13-14].
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Blond by adding, to the bearing surface of Blond, an indentation and vent to relieve pressure and allow the cooking area inside the container to remain near atmospheric pressure.
Regarding “when the container is carrying the steamer accessory”: this conditional limitation is met by the normal use of the invention of Blond, and one of ordinary skill would reasonably be apprised of the benefits of, when modifying Blond by Whittenburg, ensuring that the device of Blond works/is used as intended.
Regarding claim 2, Blond as modified above teaches the limitations of claim 1 but fails to teach the vent being provided in the ring. However, placing the vent in the ring, instead of in the bearing surface, amounts to a rearrangement of parts which will not affect the operation of the device (the vent will still vent pressure). In such cases, it has been held that a mere rearrangement of parts not affecting operation is not a patentable distinction over the prior art. [See MPEP 2144.04.VI.C] Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Blond by moving the vent to the ring because it amounts to a rearrangement of parts.
Regarding claim 3, Blond fails to teach the ring being removable. However, making a component separable from another component has been held to be obvious where there may be any reason to do so. [See MPEP 2144.04.V.C]. In this case, making the ring removable from the steam generator may be desirable in order to wash the ring or the main body of the steam generator. Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of the modified Blond by making the ring removable from the steam generator.
Regarding claim 4, Blond discloses a water reservoir [4, Fig. 1].  
Regarding claim 5, Blond discloses the water reservoir is carried by the ring [Fig. 4 shows the steamer accessory resting on a bowl. The ring 13 in Fig. 3 is the portion that rests on the bowl, in which case it can be said to carry the ring].  
Regarding claim 6, Blond discloses the water reservoir supplies the steam production chamber with water [see Fig. 1 and Abstract].  
Regarding claim 7, Blond discloses the steam generator carries the water reservoir [Fig. 1 and claim 1 above] but fails to teach if the water reservoir is removable. However, making a component separable from another component has been held to be obvious where there may be any reason to do so. [See MPEP 2144.04.V.C]. In this case, making the water reservoir removable from the steam generator may be desirable in order to wash the water reservoir. Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of the modified Blond by making the water reservoir removable from the steam generator.
Regarding claim 8, Blond discloses the steam production chamber comprises the water reservoir [as defined above, the steam production chamber comprises the water reservoir 5].  
Regarding claim 10, Blond discloses wherein the steam generator has an external side wall [see Annotated Fig. 1 below] and wherein the steam production chamber is arranged in the steam generator away from the external side wall [as indicated in the annotated Fig. 1 below].  

    PNG
    media_image4.png
    517
    615
    media_image4.png
    Greyscale

Regarding claim 11, Blond discloses an electric steamer [Fig. 4] comprising a container [30] and a steamer accessory configured to rest on the container for steam-heating or steam-cooking the food contained in the container, wherein the steamer accessory is according to claim 1 [as set forth in claim 1 above].
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Examiner, Art Unit 3761